Citation Nr: 0418368	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  97-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied a rating greater than 10 percent 
for the service-connected disability.  The veteran disagreed 
with that determination.  

A personal hearing was conducted before the undersigned 
Veterans Law Judge via videoconference in September 1999.  

The Board issued a decision in this case in July 2002.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court issued an Order in May 2003 
vacating the Board's July 2002 decision and remanding the 
case for the Board to readjudicate the appeal after having 
properly notified the veteran of the duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  In December 2003, the Board remanded the case to the 
RO for that office to provide the veteran with the 
appropriate notice and to readjudicate the veteran's claim.  
That action having been completed, the case is again before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has had at 
least one major seizure in a six month period or two major 
seizures per year.

2.  The evidence does not show that the veteran has had at 
least five minor seizures per week.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent disabling 
for a seizure disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.121, 
4.122, and 4.124a, Diagnostic Code 8910 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
August 1997 rating decision, September 1997 statement of the 
case, and supplemental statements of the case dated through 
January 2004, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claim.  
In addition, by letter dated in January 2004, the RO 
explained the provisions of the VCAA, gave additional notice 
of the evidence needed to substantiate the claim on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  The veteran's attorney wrote 
both in August 2003 and January 2004 that the veteran had no 
additional evidence or argument to provide.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, records from the Social 
Security Administration, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

However, the RO wrote the appellant in January 2004, pursuant 
to the Board's December 2003 Remand, to inform him of the 
VCAA's provisions as they pertained to his claim and to 
advise him to submit any additional evidence within 60 days.  
The letter specifically requested that the veteran to "Send 
us any medical reports you have."  Accordingly, the Board 
finds that the letter contained the "fourth element."  
Also, as noted above, in August 2003 and January 2004, the 
veteran's attorney responded that he had no additional 
evidence or argument to provide.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
Board and the multiple occasions that he and his attorney 
have communicated with VA regarding his claim, the Board 
finds that the appellant has had ample notice of the types of 
evidence that would support his claim and that he has had 
ample opportunity to present evidence and argument in support 
of his appeal.  He has not identified any evidence not 
already of record.  His attorney has requested that the 
appeal be forwarded to the Board and considered based on the 
evidence that is currently of record.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121.  

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well.  Psychomotor seizures 
consist of episodic alterations in conscious control that may 
be associated with automatic states, generalized convulsions, 
random motor movements (chewing, lip smacking, fumbling), 
hallucinatory phenomena (involving taste, smell, sound, 
vision), perceptual illusions (deja vu, feelings of 
loneliness, strangeness, macropsia, micropsia, dreamy 
states), alterations in thinking (not open to reason), 
alterations in memory, abnormalities of mood or affect (fear, 
alarm, terror, anger, dread, well-being), and autonomic 
disturbances (sweating, pallor, flushing of the face, 
visceral phenomena such as nausea, vomiting, defecation, a 
rising feeling of warmth in the abdomen).  Automatic states 
or automatisms are characterized by episodes of irrational, 
irrelevant, disjointed, unconventional, asocial, purposeless 
though seemingly coordinated and purposeful, confused or 
inappropriate activity of one to several minutes (or, 
infrequently, hours) duration with subsequent amnesia for the 
seizure.  Examples: A person of high social standing remained 
seated, muttered angrily, and rubbed the arms of his chair 
while the National Anthem was being played; an apparently 
normal person suddenly disrobed in public; a man traded an 
expensive automobile for an antiquated automobile in poor 
mechanical condition and after regaining conscious control, 
discovered that he had signed an agreement to pay an 
additional sum of money in the trade.  The seizure 
manifestations of psychomotor epilepsy vary from patient to 
patient and in the same patient from seizure to seizure.  A 
chronic mental disorder is not uncommon as an interseizure 
manifestation of psychomotor epilepsy and may include 
psychiatric disturbances extending from minimal anxiety to 
severe personality disorder (as distinguished from 
developmental) or almost complete personality disintegration 
(psychosis).  The manifestations of a chronic mental disorder 
associated with psychomotor epilepsy, like those of the 
seizures, are protean in character.  38 C.F.R. § 4.122.  

Grand mal epilepsy is to be rated under the general rating 
formula for major seizures.  A major seizure is characterized 
by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

General Rating Formula for Major and Minor Epileptic 
Seizures:
    Averaging at least 1 major seizure per month over the 
last       	100
     
year.......................................................
    Averaging at least 1 major seizure in 3 months over the 
last      	80
     year; or more than 10 minor seizures 
weekly................
    Averaging at least 1 major seizure in 4 months over the 
last      	60
     year; or 9-10 minor seizures per 
week......................
    At least 1 major seizure in the last 6 months or 2 in the     
		40
     last year; or averaging at least 5 to 8 minor seizures
     
weekly.....................................................
    At least 1 major seizure in the last 2 years; or at least 
2       		20
     minor seizures in the last 6 
months........................
    A confirmed diagnosis of epilepsy with a history of 
seizures      	10

When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent.  This 
rating will not be combined with any other rating for 
epilepsy.  In the presence of major and minor seizures, rate 
the predominating type.  There will be no distinction between 
diurnal and nocturnal major seizures.  Code 8910.  

Thus, for the veteran's seizure disability to warrant more 
than a 20 percent rating, the evidence must show that he has 
had at least 1 major seizure in the last 6 months or 2 in the 
last year; or averaging at least 5 to 8 minor seizures 
weekly.  

A 10 percent evaluation was in effect from 1985.  A rating 
decision in August 1998 increased the rating to 20 percent 
disabling, effective from April 1997.  

The evidence does not justify an increased rating under the 
criteria for grand mal epilepsy.  In this case, the VA 
electroencephalogram (EEG) studies in February 1998, August 
2000, and May 2001 did not show major seizures.  When there 
is doubt as to the true nature of epileptiform attacks, 
neurological observation in a hospital adequate to make such 
a study is necessary.  Moreover, to warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician; the record does not reflect that a 
physician has ever witnessed the veteran having a grand mal 
seizure.  Significantly, seizure activity appeared only one 
time during the August 2000 EEG study and did not demonstrate 
a major seizure because there was no twitching of muscles or 
unconsciousness.  While some kind of seizure activity was 
recorded, the veteran described feeling dizzy, and he 
responded to commands to lift and lower his arms.  

Likewise, a higher rating cannot be established for petit mal 
epilepsy.  Although the veteran testified at his personal 
hearing in September 1999 that he had up to seven seizures 
per week, he had no other seizures during the four-day test 
in August 2000 and no seizures at all during a February 1998 
EEG or during an otherwise normal 4-day EEG study in May 
2001.  Although the veteran's sister described symptoms 
witnessed during a seizure before March 1997 and a coworker 
described symptoms witnessed during a workplace seizure 
before March 1998, neither reported a frequency or having 
witnessed more than one seizure.  The RO wrote the veteran in 
March 1998 specifically stating that statements from 
witnesses needed to show how frequently seizure activity had 
been witnessed.  As noted by the August 2000 VA examiner in a 
March 2001 addendum, the veteran's self-reported frequency of 
seizures was suspect.  He has claimed variously to drink only 
one beer per day or 3 quarts of beer per day, but 
consistently smelled of alcohol at VA appointments since 
1997.  Because of his ongoing abuse of alcohol, the exact 
frequency of the veteran's seizures could not be determined 
without witnesses.  Blackout periods from alcohol abuse have 
rendered the veteran unable to track the frequency of his own 
seizures.  Moreover, a lay person, including the veteran, is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  While he reported auditory 
and visual hallucinations during a May 2001 VA 
hospitalization, which similar symptoms he had previously 
labeled symptoms of his seizures, none of the medical 
professionals in May 2001 considered the veteran's 
hallucinations to be symptoms of a seizure.  

The veteran testified in September 1999 that he had up to 
seven seizures per week.  Unfortunately, no one else has 
stated a frequency of witnessed seizures.  While there has 
been some disagreement as to the nature of the veteran's 
seizures, lay testimony emphasizing convulsive and immediate 
post-convulsive characteristics may be accepted as evidence 
of frequency of seizures.  See 38 C.F.R. § 4.121.  The 
veteran's sister described the symptoms of one seizure prior 
to March 1997 and a former coworker described symptoms of 
another workplace seizure prior to March 1998.  In June 1997, 
the veteran reported having a seizure three days earlier, and 
in December 1998, he reported that people told him that he 
lost consciousness and fell to the ground earlier in the 
week.  In September 2000, he reported having one seizure in 
the previous week when he lost consciousness and fell on 
railroad tracks while walking home.  The veteran's testimony 
that he has up to seven seizures per week is not consistent 
with the objective evidence or with his other conflicting 
reports of single episodes of unconsciousness.  A higher 
rating cannot be justified under the criteria for petit mal 
epilepsy.  

While the veteran's seizure disorder has been documented on 
EEG, determining the frequency and type of the seizures that 
have occurred is clearly rendered more difficult by his 
alcohol abuse.  Although he has reported, including at his 
personal hearing, having up to 7 minor seizures per week, the 
record show that very few seizures have ever been witnessed, 
even by lay persons.  Moreover, the record does not contain a 
statement by a lay person or medical personnel as to the 
frequency of the seizures that they have witnessed.  Despite 
the fact that the veteran has reported that his seizures 
occasionally include falling into unconsciousness and loss of 
bowel and/or bladder control, the record does not show that a 
true grand mal seizure has ever been witnessed.  

In summary, the criteria for a rating in excess of 20 percent 
for a seizure disorder are not met.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).  In this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his seizure disorder.  Neither does the record reflect marked 
interference with employment.  He has submitted no evidence 
of excessive time off from work due to the disability or of 
concessions made by his employer because of his seizure 
disorder.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral for consideration 
of an extraschedular rating.  

Therefore, the Board concludes that the criteria for a rating 
in excess of 20 percent for a seizure disorder have not been 
met.  


ORDER

An increased rating for a seizure disorder, currently 
evaluated 20 percent disabling, is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



